DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/02/2021, 04/19/2022, 08/08/2022 is acknowledged and the cite information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted on 07/16/2021 are acceptable for examination purpose. 

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-14 and 6-20 of Patent No.: US 11095400.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious subsets and /or variant of one another.

Regarding claim 1 of the instant application, 11095400 discloses A user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining channel quality data to be sent to first network equipment; based on repetition data associated with a first repetition factor applicable to a repetition of sending the channel quality data to the first network equipment, determining the first repetition factor for transmission of feedback data associated with an uplink transmission to the first network equipment via a channel, wherein the first repetition factor is based on a processing capability of second network equipment that is not the first network equipment, and wherein the user equipment is configured with a second repetition value, representative of less repetition than the first repetition value, based on the user equipment being determined to be at a first location in relation to a second location of the second network equipment; and in response to determining the first repetition factor, transmitting the first repetition factor to the first network equipment, wherein the first repetition factor transmitted to the first network equipment is associated with hybrid automatic repeat request data different from the channel quality data (claims 1 and 11).

Regarding claim 2 of the instant application, 11095400 discloses The user equipment of claim 1, wherein the channel is an uplink channel associated with uplink transmissions (claim 2).

Regarding claim 3 of the instant application, 11095400 discloses The user equipment of claim 1, wherein the channel quality data is representative of a quality of the channel between the user equipment and the first network equipment (claim 3).

Regarding claim 4 of the instant application, 11095400 discloses The user equipment of claim 1, wherein the first repetition factor is a channel quality indicator repetition factor (claim 4).

Regarding claim 5 of the instant application, 11095400 discloses The user equipment of claim 1, wherein transmitting the first repetition factor to the first network equipment reduces a transmission of negative acknowledgment data, from a first value to a second value different than the first value, to inform the first network equipment of a change in state of the user equipment (claim 5).

Regarding claim 6 of the instant application, 11095400 discloses The user equipment of claim 1, wherein determining the first repetition factor comprises determining the first repetition factor based on a location of the user equipment in relation to the first network equipment (claim 6).

Regarding claim 7 of the instant application, 11095400 discloses The user equipment of claim 1, wherein determining the first repetition factor comprises determining the first repetition factor based on a number of user equipment communicating with the first network equipment via the channel (claim 7).

Regarding claim 8 of the instant application, 11095400 discloses A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: configuring a user equipment to transmit uplink feedback data, associated with an uplink feedback of an uplink control channel of first network equipment, to second network equipment other than the first network equipment; based on a criterion associated with a repetition value, determining a first repetition value to be used by the user equipment to repeat a transmission of the uplink feedback data to the second network equipment, wherein the first repetition value transmitted to the second network equipment is associated with hybrid automatic repeat request data different from channel quality data, wherein the first repetition value is associated with a processing capability of the second network equipment, and wherein the configuring comprises configuring the user equipment with a second repetition value lower than the first repetition value based on the user equipment being determined to be at a first location in relation to a second location of the second network equipment; and in response to determining the first repetition value, transmitting the first repetition value to the user equipment to transmit the uplink feedback data in accordance with the first repetition value (claims 8 and 11).

Regarding claim 9 of the instant application, 11095400 discloses The system of claim 8, wherein transmitting the first repetition value facilitates a reduction in power associated with uplink transmissions via the uplink control channel (claim 9).

Regarding claim 10 of the instant application, 11095400 discloses The system of claim 8, wherein transmitting the first repetition value facilitates a reduction in a battery power usage by the user equipment (claim 10).

Regarding claim 11 of the instant application, 11095400 discloses The system of claim 8, wherein the first repetition factor is a channel quality indicator repetition factor (claim 4).

Regarding claim 12 of the instant application, 11095400 discloses The system of claim 8, wherein the operations further comprise: based on an indication that a first location of the user equipment is closer by geographical distance to the first network equipment than a second location of the mobile device, reducing the first repetition value to be used by the user equipment (claim 12).

Regarding claim 13 of the instant application, 11095400 discloses The system of claim 8, wherein the operations further comprise: reducing a frequency of transmissions of the uplink feedback data from the user equipment (claim 13).

Regarding claim 14 of the instant application, 11095400 discloses The system of claim 8, wherein the operations further comprise: based on an indication that a first location of the user equipment is farther by geographical distance from the first network equipment than a second location of the user equipment, increasing the first repetition value to be used by the user equipment (claim 14).

Regarding claim 15 of the instant application, 11095400 discloses A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a mobile device, facilitate performance of operations, comprising: configuring a mobile device to transmit uplink feedback data, associated with an uplink feedback of an uplink control channel of first network equipment, to second network equipment other than the first network equipment; based on criterion data representative of a criterion associated with a first repetition factor for use with transmitting feedback data via an uplink transmission to the first network equipment, generating the first repetition factor, wherein the first repetition factor is associated with hybrid automatic repeat request data, wherein the first repetition factor is based on a processing capability of the second network equipment, which is not the first network equipment, wherein configuring the mobile device comprises configuring the mobile device with a second repetition factor, which is not the first repetition factor, based on the mobile device being determined to be at a first location in relation to a second location of the second network equipment; and in response to generating the first repetition factor, sending a transmission, in accordance with the first repetition factor, to the first network equipment (claims 8 and 11).

Regarding claim 16 of the instant application, 11095400 discloses The non-transitory machine-readable medium of claim 15, wherein the criterion is a first criterion, wherein the first criterion is associated with a location of the mobile device, and wherein a second criterion of the criterion data is associated with a receiver performance of the first network equipment (claim 16).

Regarding claim 17 of the instant application, 11095400 discloses The non-transitory machine-readable medium of claim 16, wherein the receiver performance is a first receiver performance of a first receiver, and wherein the first receiver performance is compared to a second receiver performance of a second receiver associated with the second network equipment, yielding a receiver comparison result (claim 17).

Regarding claim 18 of the instant application, 11095400 discloses The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: based on the receiver comparison result, selecting the second repetition factor lower than the first repetition factor to reduce a frequency associated with the transmitting of the feedback data to the first network equipment (claim 18).

Regarding claim 19 of the instant application, 11095400 discloses The non-transitory machine-readable medium of claim 18, wherein a receiver associated with the first network equipment is configured to reduce an interference caused by transmission signals sent by the mobile device (claim 19).

Regarding claim 20 of the instant application, 11095400 discloses The non-transitory machine-readable medium of claim 15, wherein the transmission is a first transmission, and wherein the operations further comprise: in response to generating the first repetition factor, sending a second transmission, in accordance with the first repetition factor, to the second network equipment (claim 20).

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

In claims 1, 8, and 15, wherein the user equipment is configured with a second repetition value, representative of less repetition than the first repetition value, based on the user equipment being determined to be at a first location in relation to a second location of the second network equipment in combination with other limitations recited in claims 1, 8, and 15.

The first closest prior art, Lee et al. (Pub. No.: US 20160353440 A1), discloses Coverage enhancement of channels in a wireless communication system such as Long Term Evolution (LTE) and LTE-Advanced (LTE-A). Coverage enhancement may include repetition of a channel in the time and/or frequency domain, power boosting of the channel, and reference signal improvement for better channel estimation accuracy. Link adaptation techniques are described, where the link adaptation is dependent on a coverage enhancement (CE) or repetition level. An example method for link adaptation in a Wireless Transmit/Receive Unit (WTRU) in coverage enhancement (CE) mode includes determining the number of repetitions for an uplink channel, deriving the transmission power for the uplink channel based on the number of repetitions, and transmitting the channel with the determined number of repetitions at the transmission power level. Link adaptation based on CE level or repetition level is described for uplink and downlink channels including data, control, access, and broadcast channels (see abstract); determining channel quality data to be sent to first network equipment; ([0072]), determining the first repetition factor for transmission of feedback data associated with an uplink transmission to the first network equipment via a channel ([0231, 236-237]), in response to determining the first repetition factor, transmitting the first repetition factor to the first network equipment ([0256]).

The second closest prior art, Bharadwaj et al. (Pub. No.: US 20140036799 A1), discloses A method that includes determining a multi-flow configuration for a multi-flow communication of a user equipment (UE), wherein the multi-flow configuration identifies whether a multi-frequency configuration is utilized and whether multiple-input multiple-output (MIMO) communication is configured for at least one cell in the multi-flow communication, determining one or more cell groups based on the multi-flow configuration, and determining at least one of a channel quality indicator (CQI) repetition rule or a hybrid automatic repeat request acknowledgment (HARQ-ACK) repetition rule for the multi-flow communication based on one or more of the multi-flow configuration or the one or more cell groups (see abstract), repetition factor ([0027, 0030]), and based on repetition data associated with a first repetition factor applicable to a repetition of sending the channel quality data to the first network equipment ([0027, 0030],

The third closest prior art, Lee et al. (US 20040009767 A1), hereinafter ‘767, discloses A radio link (RL) parameter updating method of a high speed downlink packet access (HSDPA) system in a mobile communication system is disclosed. According to a radio channel situation of a terminal, an RL parameter applied to transmission and reception of control information between the terminal and a base station is dynamically controlled. For this purpose, the RL parameter updating method includes: a step in which the base station determines whether to update an HSDPA related parameter and transmits the parameter update information to the RNC to trigger updating of the RL parameter; and a step in which the RNC updates the HSDPA related parameter and transmits it to the terminal. The parameter update information is delivered through an RL parameter update response message, and the RNC is a serving RNC. Accordingly, because the base station is able to control the HSDPA related parameter, the HSDPA scheduling at the base station is guaranteed, so that a radio resource can be effectively used depending on the radio channel situation (see abstract), repetition factor and feedback ([0046]).

In view of the above, the combined system of Lee, Bharadwaj, and ‘767does not disclose or render obvious the above italic and underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” as argued by the applicant as set forth above which examiner considered as persuasive.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20090093243 A1; “LEE”, (0056)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET TANG/
Primary Examiner, Art Unit 2469